Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The specification is objected to because much of what has been included in the specification constitutes word-picture language, describing the appearance of the design, which is neither permitted nor required; references the exact materials or sizes of the design, neither of which is considered relevant to a claim to an ornamental appearance; or references the function of the article embodying the design which is also not considered relevant to a design claim, beyond a brief description of the intended use of the article embodying the design. See MPEP § 1503.01, subsection II. It is recommended that the descriptive statements “Materials are metal and synthetic resins; fig. 1.1 is a top perspective view of the design; fig. 1.2 is a front view thereof; fig. 1.3 is a rear view thereof; fig. 1.4 is a left view thereof; fig. 1.5 is a right view thereof; fig. 1.6 is a top view thereof; fig. 1.7 is a bottom view thereof; fig. 1.8 is a bottom perspective view of the design; figs 1.9 and 1.10 are reference views showing the state in use of the claimed design and form no part thereof; the design is created to achieve a higher acupressure effect for a specific body part; the horizontal acupressure rod is detachably installed at any two of a plurality of acupressure rods that are placed on the support plate and move up and down as the moving cart moves back and forth in the massage acupressure device installed on the massage bed as shown in figs 1.9 and 1.10, and provides acupressure to the neck and spine of the person lying on the massage bed in sequence; the design has a shape in which a valley is formed in the middle of the ridges on both sides.” be canceled as any description of the design in the specification, other than a brief description of the drawings, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.
	
Claim Rejection ‐ 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. § 112 (a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
With regards to the inconsistencies, the claimed design is considered indefinite and nonenabling for the following reasons:
The figure description indicates that Figures 1.9 and 1.10 are “reference views.” Reference views are not considered to be part of a claimed design, but rather may be generally part of the disclosure in the form of an appendix, not filed as formal drawings.  In this case, the reference views 1.9 and 1.10 are filed as formal drawings, and it is not clear if applicant wishes to include Figures 1.9 and 1.10 as part of the claimed design.  In order to overcome this portion of the rejection, it is recommended that applicant either cancel the reference views from the disclosure or applicant amend the figure description to accurately describe the views that are shown in Figures 1.9 and 1.10 in proper figure description form (MPEP 1503.01, subsection II).
The reference views 1.9 and 1.10 are not shown consistently with the remaining figures, because there is additional claimed environment not shown in the other figures.  First, as noted above, reference views are not considered to be part of a claimed design.  Second, this is also not consistent with what is shown in the drawings. Please see image below:
		
    PNG
    media_image1.png
    808
    1205
    media_image1.png
    Greyscale


In order to overcome this rejection, it is suggested that the design be shown clearly and consistently throughout the views.  It is recommended that the applicant remove the reference views 1.9 and 1.10.  If the applicant wants to keep figures 1.9 and 1.10, applicant may wish to remove the environment from the claim by converting it to broken lines and add a broken line statement stating that the broken lines of the environment form no part of the claimed design. 
However, any amendment must not introduce new matter and must meet the written description requirement of 35 USC 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See MPEP 1504.04(I)(C) for written description, and see 35 USC 132 and 37 CFR 1.121(f) for new matter.
	
Conclusion
The claimed stands rejected under 35 U.S.C. 112 (a) and (b).

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions 
	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below. 
Telephonic or in person interviews 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).    
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at 
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012 , may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY M RODRIGUEZ whose telephone number is (571)272-6159. The examiner can normally be reached Monday - Friday, 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.R./Examiner, Art Unit 2921                                                                                                                                                                                                        


/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921